Case 15-01042-whd    Doc 71    Filed 09/14/20 Entered 09/14/20 15:46:33    Desc Main
                              Document      Page 1 of 24




  IT IS ORDERED as set forth below:



  Date: September 14, 2020                  ___________________________
                                                   W. Homer Drake
                                             U.S. Bankruptcy Court Judge

  _______________________________________________________________


                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            NEWNAN DIVISION

IN THE MATTER OF:                      :     CASE NUMBERS
                                       :
ALTON WAYNE KNIGHT,                    :     BANKRUPTCY CASE
      Debtor.                          :     15-11059-WHD
________________________________ :
                                       :
BARBARA COOK,                          :     ADVERSARY PROCEEDING
Administrator for Estate of Paul Cook, :     15-1042
Deceased,                              :
      Plaintiff,                       :
                                       :
      v.                               :
                                       :
ALTON WAYNE KNIGHT,                    :     IN PROCEEDINGS UNDER
      Defendant.                       :     CHAPTER 7 OF THE
                                       :     BANKRUPTCY CODE

                                      ORDER

      Paul H. Cook (hereinafter “Cook”), the Plaintiff’s late husband, was a certified

public accountant practicing in Griffin, Georgia. Cook and the Debtor were co-
Case 15-01042-whd     Doc 71    Filed 09/14/20 Entered 09/14/20 15:46:33     Desc Main
                               Document      Page 2 of 24




members of AWKPHC, LLC (hereinafter the “LLC”), which did business as “Knight

and Cook CPAs.” Cook died on July 28, 2013, and Barbara Cook (hereinafter the

“Plaintiff”) became administrator of his estate. A disagreement arose between the

Debtor and the Plaintiff concerning the ownership and disposition of Cook’s client

list and his interest in the LLC. Per the LLC’s operating agreement (hereinafter the

“Agreement”), the parties submitted their dispute to arbitration.

      The arbitrator held his hearing on February 15, 2015, and, on March 15, 2015,

entered an award totaling $223,006.25 in favor of the Plaintiff and against the

Debtor.   Specifically, the award directs the Debtor to pay the following: (1)

$150,000 for Cook’s client base to be paid either immediately or in four equal

payments, as chosen by the Debtor; (2) $45,000 representing Cook’s capital and

other interests in the LLC to be paid immediately; and (3) $17,000 in partial

attorney’s fees, and $11,006.25 as the Plaintiff’s share of the costs of arbitration.

      The Debtor filed the above-styled Chapter 7 petition on May 18, 2015. On

August 24, 2015, Plaintiff filed a complaint to determine dischargeability under §

523, an objection to discharge under § 727, and an award for attorney’s fees pursuant

to O.C.G.A. § 13-6-11.

      On April 18, 2017, the Plaintiff filed a motion for summary judgment, seeking
Case 15-01042-whd     Doc 71    Filed 09/14/20 Entered 09/14/20 15:46:33     Desc Main
                               Document      Page 3 of 24




judgment on all counts of her complaint. Shortly thereafter, the Debtor filed his

own motion for summary judgment, seeking judgment as to Count 3 of the Plaintiff’s

complaint. On August 24, 2017, the Court entered its order on the cross motions

for summary judgment, granting judgment for the Debtor on the Plaintiff’s objection

to discharge under § 727. The Court denied summary judgment on the remaining

counts of the Plaintiff’s complaint.

                                       Issues Presented

      The remaining issues came before the Court for trial, during which time both

parties submitted evidence and presented witness’ testimony. At that time, the

Court declined to consider whether the Plaintiff is entitled to attorney’s fees

pursuant to O.C.G.A. § 13-6-11, choosing instead to address this issue subsequent

to a determination on the dischargeability of the debt. Accordingly, the Court now

presents its findings of fact and conclusions of law on the following issues:

      1. Whether the Debtor’s debt to the Plaintiff is nondischargeable pursuant to

      § 523(a)(4); and

      2. Whether the Debtor’s debt to the Plaintiff is nondischargeable pursuant to

      § 523(a)(6).
Case 15-01042-whd     Doc 71    Filed 09/14/20 Entered 09/14/20 15:46:33     Desc Main
                               Document      Page 4 of 24




                      Findings of Fact and Summary of Evidence1

    1. Cook and the Debtor practiced tax accountancy together as the principals of

       the LLC for several years.

    2. The LLC operated in accordance with its Agreement, which governs the

       allocation of fees and expenses between the Members, as well as Member’s

       draws. The LLC’s model was described as an “eat what you kill” model,

       meaning that expenses were deducted from each Member’s gross revenue on

       a monthly basis, with the net revenue being credited to each Member’s capital

       account. A Member could draw from the capital account so long as the draw

       did not result in his capital account being in a deficit, since overdrawing one’s

       capital account meant that a Member had drawn on another Member’s funds.

    3. The Agreement also provides that each Member owns personally his client

       base, and that the other Member will act in good faith by refraining from

       directly soliciting the other Member’s clients. 2       It further requires the


1
  In its order on the parties’ motions for summary judgment, the Court held that it
would treat the conclusions of the arbitrator as established. Thus, the Court
incorporates those conclusions in this opinion.
2
  Section 5.2, Member’s Client Base: Each member has his or her own client base.
Members retain personal ownership of their client base. Each member may add,
or remove clients from their client base at will. Each member will act in good faith
Case 15-01042-whd     Doc 71    Filed 09/14/20 Entered 09/14/20 15:46:33    Desc Main
                               Document      Page 5 of 24




      liquidation of the LLC upon the occurrence of an event that causes there to be

      only one Member,3 and that, upon the occurrence of such an event, any further

      operations of the LLC shall be for the purpose of effectuating an orderly

      liquidation.4

   4. Client transfers did occur between Members of the LLC. These transfers

      were for consideration, with the customary amount paid being the annual gross

      revenue that client had produced, with this amount typically being paid over a

      period of three to five years.

   5. Prior to Cook’s passing, both the Debtor and Cook expressed interest in selling

      their respective client lists and the LLC in its entirety.


by refraining from directly soliciting another Member’s client(s). However, upon
mutual agreement, and consideration paid, one Member may transfer his client(s)
to another member’s client base at will. A member may transfer his client base or
any part thereof to another CPA at will.” Agreement § 5.2.
3
  Section 15.1, Liquidating Events: The [LLC] shall dissolve and commence
winding up and liquidation upon the first to occur of any of the following
“Liquidating Events”… (c) any event, which causes there to be only one Member.
Agreement § 15.1(c).
4
  Section 15.2, Winding Up: Upon the occurrence of a Liquidating Event, the
Company shall continue solely for the purposes of winding up its affairs in an
orderly manner, liquidating its assets, and satisfying the claims of its creditors and
Members. No Member shall take any action that is inconsistent with, or not
necessary or appropriate for, winding up the [LLC]’s business and affairs.”
Agreement § 15.2.
Case 15-01042-whd      Doc 71    Filed 09/14/20 Entered 09/14/20 15:46:33   Desc Main
                                Document      Page 6 of 24




   6. The Debtor, acting on behalf of himself and Cook, participated in sale

      negotiations with several interested third-party CPAs.        Particularly, the

      Debtor participated in numerous discussions with a Mr. Hammonds, who was

      interested in purchasing both the Debtor’s and Cook’s client lists.

   7. In the discussions with Mr. Hammonds, the Debtor and Cook indicated that

      they were both amenable to remaining in practice for a designated period of

      time after a purchase in order to provide transition services and good will to

      the purchaser.

   8. Cook passed away on July 28, 2013, prior to the finalization of a sale.

   9. In early August 2013, the Plaintiff met with the Debtor, and they agreed that

      the Debtor would collect Cook’s outstanding receivables, bill for his unbilled

      services, and attempt to find a CPA-purchaser for both Cook’s clients and

      those of the Debtor. They also agreed that the Debtor would complete for

      Cook’s clients the extended tax returns that were coming due in October 2013.

   10. The Debtor suggested, and the Plaintiff concurred, that a “comfort letter” be

      sent promptly to Cook’s clients stating that the Debtor and the LLC would file

      their extended tax returns then pending and handle any other future tax

      accountancy need they might have. The Debtor represented, and the Plaintiff
Case 15-01042-whd    Doc 71    Filed 09/14/20 Entered 09/14/20 15:46:33      Desc Main
                              Document      Page 7 of 24




      believed, that the purpose of this letter was to preserve Cook’s client base in

      preparation for a future sale.

   11. Both parties recognized that an expedient sale of Cook’s client list was

      necessary, since its value was decreasing rapidly with the passage of time.

   12. The Plaintiff’s intention was to sell Cook’s client list as quickly as possible.

   13. In August 2013, the Plaintiff requested that the Debtor provide her with a

      copy of Cook’s client list. The Debtor informed the Plaintiff that she must

      acquire letters of administration in regard to Cook’s estate before the Debtor

      could provide Cook’s client list to her.

   14. The Plaintiff received the letters of administration in October 2013.

   15. During this time, the Plaintiff repeatedly asked the Debtor for financial

      information on Cook’s practice and that of the LLC, as well as for a copy of

      Cook’s client list.

   16. The Plaintiff informed the Debtor of interest of a certain third-party CPAs in

      purchasing all of Cook’s client base.

   17. The Debtor, for whatever reason, refused to deliver the client list and

      financial information to the Plaintiff.

   18. In November 2013, the Debtor, despite his earlier assurances to the contrary,
Case 15-01042-whd     Doc 71    Filed 09/14/20 Entered 09/14/20 15:46:33       Desc Main
                               Document      Page 8 of 24




      informed the Plaintiff that he had decided not to sell his client base, that he

      was not attempting to sell Cook’s client base to a third-party CPA, and claimed

      that the LLC owned Cook’s client base. The Debtor also informed the

      Plaintiff that he would not give her the funds in Cook’s capital account unless

      she withdrew from the LLC.

   19. Later that month, the Debtor, in a letter to the Plaintiff, stated that he intended

      to present an engagement letter to all of the LLC’s clients for future

      engagements.

   20. At the beginning of December 2013, the Plaintiff retrieved a copy of Cook’s

      client list from the LLC’s office, with the help of one of Cook’s former

      assistants, Ms. Floyd. There were concerns that this list was not complete.

   21. Later that month, the Debtor offered to provide the Plaintiff with a copy of

      Cook’s client list. However, the turnover of the client list was contingent

      upon the Debtor, through the LLC, being allowed to solicit Cook’s clients.

      The proposal made no mention of any compensation to the Plaintiff for any of

      Cook’s clients. The Plaintiff declined the offer.

   22. During this time, the Debtor continued to bill Cook’s capital account for the

      following: various overhead expenses of the firm; a tax penalty assessed for a
Case 15-01042-whd     Doc 71    Filed 09/14/20 Entered 09/14/20 15:46:33    Desc Main
                               Document      Page 9 of 24




      late filing of the LLC’s tax return that was not due until after Cook’s death;

      and for half of the tax software to be used solely by the Debtor.

   23. In February 2015, the parties submitted their disputes to arbitration. At this

      time, the Debtor retained, through the LLC, substantially all of Cook’s clients’

      tax work. Moreover, the Debtor paid only $2,800 to the Plaintiff out of Cook’s

      estate’s share of the LLC, while paying himself $75,000 and other amounts

      from the LLC.

   24. The arbitrator found the following: that the Debtor caused the LLC to pay his

      legal counsel’s fees in the arbitration, as well as his other personal expenses;

      that he refused to account for funds of both the LLC and for sums belonging

      to Cook’s estate from the LLC; and, that he refused to liquidate the LLC,

      despite the Agreement requiring its liquidation upon the death of one of the

      two Members.

   25. The arbitrator concluded that the Debtor violated his duties under the

      Agreement and under Georgia law, that he had not dealt in good faith with the

      Plaintiff, that he had converted for his own benefit Cook’s client base, and that

      he had not paid the Plaintiff the amounts due to her from the LLC.

   26. On March 15, 2015, the arbitrator entered the award, directing the Debtor to,
Case 15-01042-whd    Doc 71    Filed 09/14/20 Entered 09/14/20 15:46:33    Desc Main
                              Document     Page 10 of 24




      inter alia, pay the Plaintiff $150,000 with respect to Cook’s client base, now

      being serviced by the Debtor, and that he pay immediately to the Plaintiff

      $45,000, representing Cook’s capital and other interests in the LLC.

   27. Subsequent to the entry of the arbitrator’s award, the Debtor withdrew from

      the LLC $50,000 as a personal draw, as well as $5,000 to compensate his

      bankruptcy counsel.

   28. The Debtor filed the Chapter 7 petition on May 18, 2015.

   29. At the time of the petition filing, the Debtor had made no payments to the

      Plaintiff in accordance with the arbitration award, and he had paid to the

      Plaintiff only $2,800 out of Cook’s interest in the LLC.

                                Conclusions of Law

      “A Chapter 7 debtor is generally entitled to a discharge of all debts that arose

prior to the filing of the bankruptcy petition.” In re Mitchell, 633 F.3d 1319, 1326

(11th Cir.2011) (citing 11 U.S.C. § 727(b)). However, “this ‘fresh start’ policy is

only available to the ‘honest but unfortunate debtor.’” Id. (quoting In re Fretz, 244

F.3d 1323, 1326 (11th Cir.2001)). “To ensure that only the honest but unfortunate

debtors receive the benefit of discharge, Congress enacted several exceptions to §

727(b)'s general rule of discharge.” Id.
Case 15-01042-whd    Doc 71    Filed 09/14/20 Entered 09/14/20 15:46:33       Desc Main
                              Document     Page 11 of 24




      Courts narrowly construe exceptions to discharge against the creditor and in

favor of the debtor. E.g., Equitable Bank v. Miller (In re Miller), 39 F.3d 301 (11th

Cir.1994); St. Laurent v. Ambrose (In re St. Laurent), 991 F.2d 672, 680 (11th

Cir.1993). A creditor has the burden of proving the availability of an exception to

discharge by a preponderance of the evidence. E.g., Grogan v. Garner, 498 U.S.

279, 111 S. Ct. 654, 112 L.Ed.2d 755 (1991).

      The Plaintiff seeks to have the debt excepted from discharge according to §

523(a)(4) and (a)(6).    The arbitrator’s award provides three distinct bases of

recovery: (1) an award for the client list in the amount of $150,000, (2) an award for

Cook’s estate’s share of the LLC in the amount of $45,000, and (3) an award for

attorney’s fees and arbitration costs in the total amount of $28,006.25.           The

arbitration award totals $223,006.25 in favor of the Plaintiff.       The Court will

consider the applicability of § 523(a)(4) and (a)(6) to each, individually.

I. Nondischargeability Under § 523(a)(4)

      Section 523(a)(4) excepts from discharge debts “for fraud or defalcation while

acting in a fiduciary capacity, embezzlement, or larceny.” 11 U.S.C. § 523(a)(4).

The fiduciary relationship requirement applies only to fraud and defalcation, not

embezzlement or larceny. See SmithKline Beecham Corp. v. Lam (In re Lam), 2008
Case 15-01042-whd    Doc 71    Filed 09/14/20 Entered 09/14/20 15:46:33     Desc Main
                              Document     Page 12 of 24




WL 7842072. at *3 (Bankr. N.D. Ga. Mar. 27, 2008) (Diehl, J.). As the Court has

already determined that there is no evidence of the existence of any technical or

express trust relationship, (see Court’s Order on Parties’ Motions for Summary

Judgment, Doc. 38, p. 17), the Court’s focus is on the embezzlement and larceny

aspect of this § 523(a)(4), the definitions of which are determined under federal

common law. SmithKline Beecham Corp. v. Lam (In re Lam), at *3.

      “Embezzlement is the fraudulent appropriation of property by a person to

whom such property has been entrusted, or into whose hands it has lawfully come.”

Bennett v. Wright (In re Wright), 282 B.R. 510, 516 (Bankr. M.D. Ga. 2002). To

establish embezzlement, the plaintiff must show (1) property owned by another that

is rightfully in the possession of the debtor; (2) the debtor appropriates the property

for personal use; and (3) the appropriation occurred with fraudulent intent.

Sandalon v. Cook (In re Cook), 141 B.R. 777, 780 (Bankr. M.D. Ga. 1992). Larceny

is a felonious taking of property with the intent to convert it or permanently deprive

the owner of it without the owner’s consent, Matter of Burgess, 106 BR 612, 622

(Bankr. D. NE. 1989). Larceny does not apply to situations in which the debtor

obtained the property lawfully. Thus, embezzlement and larceny differ only with

respect to the manner in which the funds or property came into the debtor’s
Case 15-01042-whd    Doc 71    Filed 09/14/20 Entered 09/14/20 15:46:33     Desc Main
                              Document     Page 13 of 24




possession.

      Importantly, both embezzlement and larceny require a showing of fraudulent

intent or deceit on the part of the debtor. SmithKline Beecham Corp. v. Lam (In re

Lam), at *3 (citing In re Weber, 892 F.2d 534, 538 (7th Cir.1989)). “An intent to

defraud is defined as ‘an intention to deceive another person, and to induce such

other person, in reliance upon such deception to assume, create, transfer, alter or

terminate a right, obligation or power with reference to property.’” In re Trexler,

WL 236054, at *8 (Bankr. N.D. Ga. Jan. 11, 2016) (citation omitted). “Intent is a

state of mind which may be interpreted by the conduct of the person implicated.” Id;

      Fraudulent intent may be shown by circumstantial evidence. In re Fox, 370

B.R. 104, 116 (6th Cir. BAP 2007). Courts consistently find that concealment on

the part of a debtor is evidence of fraudulent intent. In re Trexler, WL 236054, at

*8. Additionally, a lack of consistency or lack of credibility in a debtor’s testimony,

as well as a perceived lack of truthfulness in testimony, can be indicative of

fraudulent intent. Id. at *9. Notwithstanding, evidence of a debtor’s reliance

upon the advice of legal counsel tends to negate finding the intent necessary for

embezzlement or larceny. In re Cloninger, 548 B.R. 839, 859 (Bankr. N.D. Ga.

2016), aff'd sub nom. Cloninger v. Cloninger, 2017 WL 11496867 (N.D. Ga. Oct.
Case 15-01042-whd     Doc 71    Filed 09/14/20 Entered 09/14/20 15:46:33    Desc Main
                               Document     Page 14 of 24




24, 2017).

      Ultimately, the Court is to take into consideration the totality of the

circumstances in its determination as to fraudulent intent. In re Trexler, at *8.

      A. The Award for the Client List

      The arbitrator concluded that the Debtor “converted for his own benefit”

Cook’s client base.    Conversion involves conduct similar to that required for

embezzlement and larceny, namely, the wrongful exercise of control over property

of another. See, e.g., Parks v. Multimedia Techs Inc., 520 S.E.2d 517, 525 (Ga. Ct.

App. 1999) (“Conversion is the unauthorized assumption and exercise of ownership

over the personalty of another…contrary to the owner’s rights.”). However, a

finding of conversion does not necessarily result in a finding of nondischargeability

under § 523(a)(4), since conversion lacks any intent requirement. See Ryan v.

Reynolds (In re Reynolds), 2006 WL 6592050, at *3 (Bankr. N.D. Ga. Apr. 6, 2006).

Here, the Court finds that the arbitrator’s finding of conversion obviates the need for

the Court to address anything other than whether the Debtor possessed the fraudulent

intent necessary for a finding of nondischargeability under § 523(a)(4).

      Upon consideration of the evidence presented, the arguments of the parties,

and the totality of the circumstances, the Court finds that the Debtor possessed the
Case 15-01042-whd     Doc 71    Filed 09/14/20 Entered 09/14/20 15:46:33     Desc Main
                               Document     Page 15 of 24




fraudulent intent necessary for a finding of nondischargeability pursuant to §

523(a)(4). There are several reasons for this.

       First, the Debtor’s withholding of the client list from the Plaintiff was without

justification and is evidence of fraudulent intent. Despite the Plaintiff’s having

obtained the letters of administration, the Debtor still refused to turn over the client

list. The Debtor’s only explanation for this refusal is that the Plaintiff already had

a copy of the list, and that the list he would have provided to her was identical to the

one that she had already acquired. This explanation, however, is not adequate, as it

does not explain the Debtor’s refusal to provide the list during the months prior to

the Plaintiff’s acquisition of the list in December 2013. Further, the Debtor’s

testimony that the lists were identical is undermined by evidence showing that the

list eventually provided by the Debtor to the Plaintiff contained substantially more

clients than the list first obtained by the Plaintiff. Further, the Court is not swayed

by the Debtor’s offer to provide the client list and the Plaintiff’s subsequent refusal

of the offer, since the Debtor’s turning over of the client list was contingent upon his

being allowed to solicit Cook’s clients without any mention of compensation to the

Plaintiff.

       Second, the Debtor’s inconsistent testimony during trial is indicative of
Case 15-01042-whd     Doc 71    Filed 09/14/20 Entered 09/14/20 15:46:33     Desc Main
                               Document     Page 16 of 24




fraudulent intent. The Debtor’s testimony, at many times, contradicts not only the

evidence, but also his own prior testimony. For example, the Debtor argues that he

did not solicit Cook’s clients, and he testified at trial to the same. He argues further

that he did not provide services to Cook’s clients until they signed a form

acknowledging that they had not been solicited by the Debtor. See D. Ex. 25. This

position, however, is inconsistent with the Debtor’s stated intentions and with the

evidence presented.

      The Debtor, in his November 2013 letter to the Plaintiff, stated that he was

going to present an engagement letter to all of the LLC’s clients. Moreover, the

Debtor provided no reasonable explanation for evidence indicating that he took

action in regard to Cook’s clients without the authority to do so. For example, the

Debtor was presented with email communications between himself and Ms. Floyd,

Cook’s former assistant, in which he instructs her “to call any of the clients you have

contact with.” See P. Ex. 40. The Debtor could provide no explanation for this.

Instead, he argued that the email was fabricated in its entirety, ignoring the fact that

it came from his email account and bore his name.

      Similarly, Ms. Floyd, in another email, informed the Debtor that one of Cook’s

existing clients was opening a new restaurant location. In response, the Debtor
Case 15-01042-whd      Doc 71    Filed 09/14/20 Entered 09/14/20 15:46:33   Desc Main
                                Document     Page 17 of 24




instructed Ms. Floyd to set up that client under the Debtor’s designated client

identification number, rather than under Cook’s client identification number. Id.

When asked why he gave this directive, the Debtor again gave no explanation other

than to argue that the email was fabricated. The evidence presented also shows that

the Debtor contacted some of Cook’s clients in order to either terminate the services

provided to them or to inform them of an increase in the rate of those services. See

P. Ex. 20.

        Third, the Debtor’s inconsistent positions in regard to ownership of the client

list is evidence of fraudulent intent. The Agreement explicitly states that “Members

retain personal ownership of their client base.” Moreover, the evidence presented5

and the Debtor’s own testimony at trial is replete with instances in which the Debtor

acknowledges that the client list of the individual member is property of that

member. For example, when asked why he sent tax organizers to his clients, but not

Cook’s clients, the Debtor responded “because they are my clients.” However, when

asked about the Agreement providing that “[m]embers retain personal ownership of

their client base,” the Debtor responded that “we’ve always had a problem with that.”



5
    Specifically, the Debtor’s correspondence with potential purchasers.
Case 15-01042-whd     Doc 71    Filed 09/14/20 Entered 09/14/20 15:46:33       Desc Main
                               Document     Page 18 of 24




Contradicting himself again, the Debtor, in his next statement, testified that Cook

was free to sell his client list, since the Agreement allowed him to do so.

      Fourth, while the Court does not find fraudulent intent in the Debtor’s decision

not to sell the LLC, the Court does find that his representations to the Plaintiff in this

regard were not truthful. The Debtor informed the Plaintiff in November 2013 that

he was not going to sell his client list and that he was going to stay in practice for

several more years. However, the evidence shows that the Debtor, in December

2013, was still participating in discussions with a potential purchaser. While this

conduct alone may not satisfy a finding of fraudulent intent, it is dubious and

duplicitous in nature, and, taken in conjunction with the Debtor’s other actions, it

supports the Court’s finding of fraudulent intent.

      Finally, the Court is troubled, specifically, by the Debtor’s actions in regard

to providing the identification of his counsel. In August 2013, the Debtor informed

the Plaintiff’s counsel that he had been instructed by his counsel not to provide the

Plaintiff a copy of Cook’s client list until she had acquired letters of administration.

At trial, the Plaintiff’s counsel testified that he made several subsequent requests to

the Debtor that he provide the identity of his counsel in order for counsel from the

parties to communicate with one another in regard to the parties’ dispute. However,
Case 15-01042-whd     Doc 71    Filed 09/14/20 Entered 09/14/20 15:46:33       Desc Main
                               Document     Page 19 of 24




the Debtor did not respond to these requests.          Moreover, it appears that the

Plaintiff’s counsel’s first communication with the Debtor’s counsel occurred in

December 2013. In this communication, the Debtor’s counsel states that “he has

not been privy to the exchanges between the Debtor and [Plaintiff’s counsel].” P.

Ex. 29, p. 62-3. The Debtor provides no explanation for this. Similar to the

Debtor’s duplicity in regard to his intent to sell the LLC, this conduct alone may not

satisfy a finding of fraudulent intent, it is evidence of fraudulent intent.

      Therefore, the Court finds that the totality of the circumstances supports a

finding of fraudulent intent on the part of the Debtor as it pertains to Cook’s client

list. Thus, the arbitrator’s award in the amount of $150,000 in relation to the client

list is excepted from discharge pursuant to § 523(a)(4).

      B. The Award for Paul Cook’s estate’s share of the LLC

      The Court finds that the award for Cook’s estate’s share of the LLC is excepted

from discharge pursuant to § 523(a)(4). The Court’s determination is based on the

following actions by the Debtor: his continuing to bill Cook’s capital account for

various overhead expenses well into 2014 and 2015, long after Cook’s death; his

billing Cook’s capital account for a late filing tax penalty assessed for an LLC’s tax

return that did not come due until after Cook’s death; and his billing Cook’s capital
Case 15-01042-whd    Doc 71    Filed 09/14/20 Entered 09/14/20 15:46:33     Desc Main
                              Document     Page 20 of 24




account in February 2014 for a half share of tax software to be used for the filing of

the following years tax returns.

      In those instances, the Debtor exercised control over the LLC, including

Cook’s capital account, as its sole remaining member. The Debtor also actively

prevented the Plaintiff from having access to Cook’s capital account.          Taking

advantage of this, the Debtor continued to charge Cook’s capital account for

expenses and fees long after Cook’s death that were not attributable to Cook in any

apparent way. Through these actions, the Debtor increased his net income and

personal financial gain, all while diminishing Cook’s capital account, which caused

an injury to the Plaintiff.    Moreover, as previously stated, the totality of the

circumstances evidences that the Debtor possessed fraudulent intent, since he refused

to account for funds of the LLC and to provide any financial documents regarding

Cook’s capital account to the Plaintiff.

      Consequently, the Court finds that the award for Cook’s estate’s share of the

LLC in the amount of $45,000 is excepted from discharge pursuant to § 523(a)(4).

II. Nondischargeability Under § 523(a)(6).

      Section 523(a)(6) excepts from discharge a debt “for willful and malicious

injury by the debtor to another entity or to the property of another entity.” 11 U.S.C.
Case 15-01042-whd    Doc 71    Filed 09/14/20 Entered 09/14/20 15:46:33    Desc Main
                              Document     Page 21 of 24




§ 523(a)(6). A creditor must show that the injury was both willful and malicious.

An injury is “willful” if the debtor commits an intentional act, “the purpose of which

is to cause injury or which is substantially certain to cause injury.” Maxfield v.

Jennings (In re Jennings), 670 F.3d 1329, 1334 (11th Cir. 2012) (quotation omitted).

A negligent or reckless injury is insufficient under § 523(a)(6). Kawaauhau v.

Geiger, 523 U.S. 57, 61, 118 S. Ct. 974, 140 L.Ed.2d 90 (1998). The use of

another’s assets without paying for it, under any set of circumstances, will, with

substantial certainty, cause injury, and, is, thus, “willful” within the meaning of §

523(a)(6). In re Robustelli, 430 B.R. 709, 734 (Bankr. N.D. Ga. 2010).

      To show maliciousness under § 523(a)(6), a creditor must establish that the

debtor’s actions are “wrongful and without just cause[,] or excessive even in the

absence of personal hatred, spite[,] or ill-will.”     Maxfield v. Jennings (In re

Jennings), 670 F.3d 1329, 1334 (11th Cir. 2012) (quotation omitted). See also See

also Digital Commerce, Ltd. v. Sullivan (In re Sullivan), 305 B.R. 809, 823 (Bankr.

W.D. Mich. 2004) (“Malicious” means in conscious disregard of one's duties or

without just cause or excuse; it does not require ill-will or specific intent). “A

showing of specific intent to harm another is not necessary,” In re Jennings, at 1334

(internal quotation marks and citation omitted).      Consequently, malice, for the
Case 15-01042-whd     Doc 71    Filed 09/14/20 Entered 09/14/20 15:46:33     Desc Main
                               Document     Page 22 of 24




purposes of § 523(a)(6), “can be implied.” In re Thomas, 288 Fed. Appx. 547, 549

(11th Cir.2008); Tusco Budget Outlet, Inc. v. Stustman (In re Stutsman), 163 B.R.

374, 376 (Bankr. N.D. Okla. 1993) (Malice is ordinarily inferred if the debtor

“willfully disregarded the rights of a creditor, if the debtor possesses actual

knowledge, or if it is reasonably foreseeable, that his conduct will result in injury to

the creditor.”). A malicious injury occurs when a debtor obtains a benefit from

property belonging to another without her permission and without paying for it. In

re Robustelli, 430 B.R. 709, 735 (Bankr. N.D. Ga. 2010).

      A. The Award for the Client List

      The Court finds by a preponderance of the evidence that there was a willful

and malicious injury from the Debtor to the Plaintiff in regard to Cook’s client list.

The Debtor’s actions were willful and substantially certain to cause injury to the

Plaintiff. The arbitrator concluded that the Debtor converted for his own benefit

Cook’s client list. Indeed, the Debtor, despite the Plaintiff’s requests, willfully

withheld the client list and exercised control over the clients in a manner inconsistent

with the Plaintiff’s wishes.     The use of another’s asset without permission or

compensation under any set of circumstances is certain to cause injury to the other

party. In re Robustelli, 430 B.R. 709, 735 (Bankr. N.D. Ga. 2010). Further, the
Case 15-01042-whd      Doc 71    Filed 09/14/20 Entered 09/14/20 15:46:33          Desc Main
                                Document     Page 23 of 24




Debtor was aware of both the Plaintiff’s desire to sell the client list and of the

existence of several potential purchasers. He was also aware that the value of the

client list was diminishing with the passage of time. Yet, he continued to withhold

the client list, directly hindering the Plaintiff’s ability to sell the client list.

       The Court also finds that the Debtor’s conduct was malicious, since it was

wrongful and without just cause. The Debtor provides no explanation that makes

his actions appear justifiable, even when viewed in the most favorable light. The

Court also finds none. Consequently, the Court finds that the arbitrator’s award in

the amount of $150,000 in relation to the client list is excepted from discharge

pursuant to § 523(a)(6).

       B. The Award for Cook’s Estate’s Share of the LLC

       The Court finds that the award for Cook’s share of the LLC is excepted from

discharge pursuant to § 523(a)(6). The Court bases this determination on the

Debtor’s continued billing of Cook’s capital account as described supra. The

Debtor intentionally used Cook’s funds without permission, and, in so doing, the

Debtor obtained a personal benefit at the expense of the Plaintiff. Consequently,

the Court finds that this is sufficient to satisfy § 523(a)(6). See In re Robustelli, 430

B.R. 709, 735 (Bankr. N.D. Ga. 2010).
Case 15-01042-whd     Doc 71    Filed 09/14/20 Entered 09/14/20 15:46:33     Desc Main
                               Document     Page 24 of 24




                                      Conclusion

      Therefore, in accordance with the foregoing, it is hereby ORDERED that:

(1) the debt owed to the Plaintiff by the Debtor is excepted from discharge under

both § 523(a)(4);

(2) the debt owed to the Plaintiff by the Debtor is excepted from discharge under

both § 523(a)(6); and

(3) on a date determined by subsequent Order and Notice, the Court shall hold a

hearing as to Count 4 of the Plaintiff’s complaint, whether the Plaintiff is entitled to

attorney’s fees pursuant to O.C.G.A. § 13-6-11.

      The Court reserves the right to make any additional findings and conclusions

as may be necessary or as requested by any party.

      The Clerk is DIRECTED to serve this Order on the parties, their respective

counsel, the Chapter 7 Trustee, and the United States Trustee.

                                END OF DOCUMENT
